DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
This communication is responsive to amended application filed on 10/26/2021.
Claims 1-20 are presented for examination.
Terminal Disclaimer
The terminal disclaimer filed on 10/26/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,393,512 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see Remarks pg. 8 last paragraph through pg. 10 paragraph three, filed 10/26/2021, with respect to claims 1 and 12 have been fully considered and are persuasive.  The rejection of 35 USC 103(a) has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Now Patent No. 10,393,512, and titled "AUTOMATED 3-D MODELING OF SHOE PARTS," which is a continuation of U.S. Patent App. No. 13/299,827, filed November 18, 2011, Now Patent No. 8,849,620, titled "AUTOMATED 3-D MODELING OF SHOE PARTS." Each of the aforementioned priority applications is incorporated herein by reference in the entirety.”

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Stevick et al (US Publication No. 2006/0082590) teaches the projectors and the camera are specified to operate using any several types of radiation, white light is used when true color image construction is desired, however, in some instances, infrared, ultraviolet, laser or x-ray radiation…the cameras and projectors may be utilized for such procedures by simply substituting infrared, ultraviolet, or X-ray sensitive cameras, projectors, and range finders as appropriate to the wavelength utilized (see: par [0035]).
Stevick et al, and other prior arts do not singularly or in combination disclose the limitations of “adjusting a setting of one or more cameras and/or a setting of a laser based on a color of a shoe part” as recited in claims 1 and 12.
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
creating a 3D map of the surface contours of an object includes projecting a variety of patterns onto the object, and imaging the patterns as they fall on the object to encode the topographic features of the object.
Gallup et al (US Publication No. 2006/0109481) teaches provides data to computers so that the topography of the surface of an object can be digitally recreated, prepared as 3-D images so that tool paths can be created from the data.
Fisher et al (US Patent No. 4,639,963) teaches shoe manufacturing system to rough an cement lasted uppers and outsoles including subsequent operations to load shank and bottom filler, dry, spot, and sole lay, scour, and ink “cement construction” shoes.
Stevick et al, Gallup et al and Fisher et al and other prior arts do not singularly or in combination disclose the limitations of “projecting a laser beam onto a first  part and a second  part that are placed in contact, such that a first segment of a projected laser line extends on the first  part and a second segment of the projected laser line extends on the second  part; capturing a plurality of images of the projected laser line as it is scanned along an interface formed between the first  part and the second  part that are in contact; determining from the plurality of images a plurality of geometric coordinate points that represent a location of an interface line on the first  part that defines a junction between the first  part and the second  part; and generating a tool path using the plurality of geometric coordinate points, the tool path generated so that a manufacturing process can be applied to the first  part within an area bounded by the interface line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571.  The examiner can normally be reached on M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KIBROM K. GEBRESILASSIE

Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        01/04/2022